Title: From Thomas Jefferson to Gabriel Christie, 7 March 1807
From: Jefferson, Thomas
To: Christie, Gabriel


                        
                            Sir
                            
                            Washington Mar. 7. 07.
                        
                        I inclose you a draught on the bank of the US. at Baltimore for 60.94, whereof 40.94 are to pay the duties
                            &c. on the packages from Marseilles, according to the note you were so kind as to send me. owing a little sum of
                            14. Dollars to messrs. W. & R. Hall sadlers in Baltimore, which being fractional as to the size of any bills we
                            have here cannot be remitted them in that way, I have taken the liberty of including it in your note, and of advising them
                            that if they will call on you you will be so good as to pay that sum to them. I must ask your pardon for these acts of
                            trouble I give you, but an entire want of connection with mercantile men, imposes this necessity on me. Accept my
                            friendly salutations & assurances of great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    